Citation Nr: 1543465	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a headache disorder, claimed as due to exposure to trichloroethylene.

3.  Entitlement to service connection for a kidney disorder, claimed as due to trichloroethylene exposure.

4.  Entitlement to service connection for a prostate disorder, claimed as due to trichloroethylene exposure.

5.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) is from September 2010, October 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a videoconference hearing for service connection for diabetes and low back disorder, and an initial higher rating for PTSD, but he subsequently withdrew these requests in April 2014.  See Correspondence received April 21, 2014.  

The Board notes that the Veteran initiated an appeal regarding issues involving service connection for erectile dysfunction, hypertension, sleep disorder, acid reflux/gastrointestinal disorder, and a temporary total rating for brain surgery.  Although the RO issued a statement of the case in April 2015, correspondence from his attorney in May 2015 indicates he had not received the SOC.  See Third Party Correspondence received May 26, 2010.  Therefore, this matter is referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Pertinent records stored electronically in Virtual VA have also been considered in the claims decided below.

The issues of service connection for disorders involving headaches and kidneys are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Type II diabetes mellitus did not have its onset during the Veteran's active service, did not manifest within one year of discharge from active service, and was not caused or aggravated by service.

2.  A prostate disorder did not have its onset during the Veteran's active service and was not caused or aggravated by service.

3.  The January 2008 rating decision that denied service connection for a low back disorder is final.

4.  Evidence received since the January 2008 rating decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

5.  For the period prior to December 5, 2012, the Veteran's PTSD was productive of reduced reliability and productivity due to symptoms such as sleep impairment, anxiety, panic attacks, irritability and difficulty in establishing and maintaining effective work relationships, but not of deficiencies in most areas.  Beginning on December 5, 2012, the disability was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep impairment and anxiety, but not reduced reliability and productivity or greater impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).

2.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The January 2008 rating decision that denied service connection for a low back disorder is final. 38 U.S.C.A. §§ 4004(b), 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence to reopen a claim of service connection for a low back disorder has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for an initial evaluation of 50 percent for service-connected PTSD have been met prior to December 5, 2012, but the criteria for an initial rating in excess of 30 percent are not met beginning December 5, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied relative to the claims decided herein.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

October 2010 and March 2013 letters provided the Veteran with notice compliant with the requirements noted above, which was prior to the initial adjudication of the claims.  The October 2010 letter also provided proper notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), which requires that prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  As for the increased rating claim, his appeal stems from a granted service connection claim, so the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the Veteran's service treatment records, records from the Social Security Administration (SSA), and other post-service treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations for PTSD were performed in August 2010 and December 2012 that include consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

Although the Veteran was not provided with VA examinations addressing his claims for service connection for a chronic prostate disorder and diabetes mellitus, examinations are not needed for purposes of adjudicating these claims for service connection.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination.

Specifically, the Board finds that with respect only to the issues of entitlement to service connection for a prostate disorder and diabetes mellitus, the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease regarding his prostate disorder or diabetes mellitus or an indication of a relationship to service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these claims does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide these claims, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

As for the claimed low back disorder, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015).  As the claim was not reopened by the RO and is not being reopened by the Board, no examination or opinion is needed.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim decided herein based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

B. Analysis

Diabetes Mellitus

The Veteran contends his diabetes mellitus is related to his military service.

His service treatment records are negative for complaints, findings, or diagnosis of type II diabetes mellitus.  See service treatment records (STRs) - Medical.

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Here, VA treatment records, which date back to 2002, do not contain evidence of a diagnosis of type II diabetes mellitus until many years after service.

The results of laboratory tests in November 2002 show the Veteran's glucose levels were not elevated.  See page 8 of Medical Treatment Records - Government Facility (MTR - GT) received February 4, 2008.  Subsequent to this, the results of laboratory tests in September 2005 and September 2009 show he had elevated glucose levels, but these are not shown to be accompanied by a diagnosis of type II diabetes mellitus.  See page 12 of MTR - GT received February 4, 2008 and page 54 of MTR - GT received July 30, 2010.  However, a September 2010 treatment record indicates the Veteran had a diagnosis of diabetes mellitus in 2009, although the exact date was unknown, and notes it was treated with diet and exercise.  See page 4 of MTR - GT received October 8, 2010.  A September 2010 record contains an assessment of diabetes mellitus.  See page 46 of MTR - GT received June 23, 2011.

As the Veteran is not shown to have had diabetes mellitus to a compensable degree within the first year after his separation from service and, in fact, it was not diagnosed until many years after service, the presumption of service connection for a chronic disease is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, since there was no indication of diabetes mellitus in service and the Veteran has not alleged nor does the evidence show he had continuing symptoms of diabetes mellitus since he separated from service, 38 C.F.R. § 3.303 (b) is not applicable.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is no in-service injury, disease, or event to which the currently diagnosed diabetes mellitus is shown to be related to service.

The only evidence that the Veteran's type II diabetes mellitus is related to service is his own statement.  While in certain circumstances a lay person may provide competent evidence of the etiology of a disorder, the diagnosis of type II diabetes mellitus is too complex for such a person to offer competent nexus evidence.  The Veteran does not have the necessary medical training and/or expertise to opine as to whether he has diabetes related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Prostate

The Veteran contends his prostate disorder is related to service, to specifically include exposure to trichloroethylene.

His service treatment records are silent for any complaints, findings, or diagnosis related to his prostate.  See STRs - Medical.

Prior to October 2007, the evidence indicates the Veteran did not have a problem with his prostate.  In April 2007, he was examined and no evidence of prostatitis was found.  See page 14 of MTR - GT received February 4, 2008.  PSA test results in February 2005, August 2005, and April 2007 were within normal limits.  See page 18 of MTR - GT received February 4, 2008.  

However, beginning in October 2007, treatment records show he had severe urinary problems and on examination he had an enlarged prostate.  See page 9 of MTR - GT received February 4, 2008.  In February 2010, he was diagnosed with hypertrophy of prostate.  See page 46 of MTR - GT received July 30, 2010.  The record also establishes that he continues to have prostate problems.  See pages 23, 40, and 85 of CAPRI records received in Virtual VA April 7, 2015.

As shown, there is evidence of a current disability, but there is no probative evidence that indicates the Veteran's prostate disorder, which was first diagnosed many years after service, is related to his military service.  The Veteran has not submitted nor does the record contain nexus evidence in favor of the claim.

While the Veteran believes the disorder is due to exposure to trichloroethylene, there is no competent evidence that supports his belief.  Articles he submitted on trichloroethylene discuss the causes, symptoms, and diagnoses associated with such exposure, but nothing in them suggest exposure leads to the type of prostate problems the Veteran has experienced.  See Web/HTML Documents received September 27, 2012.  One article indicates exposure may cause acute or chronic effects of the endocrine system; however, the Board takes judicial notice of the fact that the prostate is not part of the endocrine system.  The Board, and it's reviewing courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991).  Since this evidence does not indicate trichloroethylene is related to prostate disorders, the article does not support the Veteran's claim for service connection.

As there is no evidence of a prostate problem in service or for many years after service, and no evidence that links the claimed disability to service, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Petition to Reopen a Previously Denied Claim

In a July 2008 rating decision, the RO denied service connection for a low back disorder on the basis that there was no evidence of a back problem in service or evidence that linked the Veteran's current low back disorder to his military service.  The Veteran did not appeal this decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Consequently, this decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 19.25, 20.1103, 20.200, 20.201, 20.302 (2015); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).

If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the July 2008 decision includes additional VA treatment records through April 2015.  See MTR - GT and Medical Treatment Records - Furnished by SSA in VBMS and CAPRI records in Virtual VA.  While these records are new in the sense that they were not considered when the claim was initially adjudicated, this evidence is also cumulative  of evidence previously considered.  In this regard, the newly received evidence notes the Veteran's complaints of low back pain, diagnoses, and treatment.  See MTR - GT received July 30, 2010 and October 8, 2010, and Medical Treatment Records - Furnished by SSA received November 25, 2013.  This evidence also continues to demonstrate no nexus between service and a current low back disorder as an October 2010 record shows the Veteran reported an onset of low back pain 25 years earlier while playing golf and indicated that his back has bothered him ever since.  See page 37 of MTR - GT received July 30, 2010.  What the evidence does not show, is that there is any event, injury, or disease in service or evidence linking the current low back disorder to service.

As there is no evidence of a low back problem in service or evidence linking a current low back disorder to service, the evidence does not address an unsubstantiated fact needed to substantiate the claim or raise a reasonable possibility of substantiating the claim.  New and material evidence has not been received and the claim for service connection for a low back disorder is not reopened.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



IV. Increased Rating

The Veteran contends that his PTSD is more disabling than the 30 percent rating assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Code 9411. 

Under Code 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

While the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Resolving doubt in the Veteran's favor, the Board finds that for the period prior to December 5, 2012, his PTSD more closely approximates a 50 percent rating, but no higher.

A June 2010 VA treatment record indicates the Veteran had an anxious preoccupation with nightmares and panic attacks, and had reduced sleep.  He indicated he had felt anxious and depressed for many years.  His GAF score was 50.  See pages 8 and 9 of MTR - GT received June 30, 2010.

An August 2010 psychiatric history and assessment indicates the Veteran's stress level was high and that he had generalized anxiety.  He also endorsed difficulty sleeping.  A GAF score of 49 was assigned, since it would be difficult for him to find work.  See pages 7 through 14 of MTR - GT received September 15, 2010.

On August 2010 VA examination, he reported frequent worrying, a sense of foreshortened future, many times being very irritated by others, and hypervigilance.  He had difficulty sleeping more than 3 to 5 hours at night and had intermittent nightmares.  He experienced at least one of these symptoms on a daily basis and on a scale of 1 to 10 he rated the severity of his symptoms as a 12 approximately 5 to 6 times a year.  His GAF score was 50.  The examiner opined that the symptoms would more likely than not have a mild impact in most work environments, but she also noted that the periodic feelings of anxiousness and irritability would make it challenging for him to interact with others and in most work environments in a positive manner.  See VA Examination received August 19, 2010.

Given the Veteran's level of sleep difficulties, irritability, panic attacks, and anxiety, the Board finds these symptoms more likely approximate the criteria for a 50 percent rating.  A higher rating of 70 percent is not warranted since his symptoms are not productive of deficiencies in most areas.  The examiner indicated the Veteran's PTSD would only periodically make employment challenging for him in terms of working around other and in light of his irritability with others, his disability would not more likely rise to the level of a deficiency at work.  The VA examiner noted that Veteran had 4 children and that he had a good relationship with each of them as well as with his siblings.  The Veteran also reported that he spent his days socializing with friends at the Elks club, Masonic Lodge and the American Legion hall.  An August 2010 record indicates he got together with friends.  See page 3 of MTR - GT received September 15, 2010.  As he is shown to have good personal relationships with friends and relatives, deficiencies in family relationships are not shown.  The examiner noted the Veteran's insight and judgment were good, his thought processes were spontaneous and goal oriented, and that there were no deficiencies in memory or concentration, so impairment in judgment or thinking is not found.  The Veteran's mood has been affected by his irritability and anxiety, but these symptoms are not shown to be severe or frequent enough to produce a deficiency.  According to the Veteran, there are times when he is very irritated with others, but he works hard to control his anger.  Severe symptoms only occur 5 to 6 times a year.  Due to the intermittent frequency of symptoms and irregularity of severe symptoms, the evidence does not show his overall mood is deficient.  Accordingly, deficiencies in most areas are not shown.

His GAF scores during this period are indicative of serious symptoms, but this is not reflected in the description of his PTSD symptoms in terms of the types of symptoms or their frequency and severity.  As indicated, the Veteran's symptoms appear to be intermittent and severe manifestations are infrequent.  Therefore, while GAF scores are factors to be considered, they are not dispositive as to the severity of the disability and are even less probative when not shown to be adequately supported by the other evidence of record.

On December 5, 2012, the Veteran's PTSD reflected improvement, therefore, the original 30 percent rating is warranted as of this date.  The Board notes that if a disability has undergone varying and distinct levels of severity throughout the pendency of the claim, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

On December 2012 VA examination, the examiner indicated the Veteran's symptoms produced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The Veteran indicated that he got along with his children and stays with them at times.  He gets along with his 8 siblings, but this is due to the fact that he does not see them.  He belonged to a Masonic lodge, which was supportive, and they looked out for each other.  He attended a senior citizen center nearly every day, went to a gym weekly, and participated in various activities through VA.  He also periodically met with a psychiatrist 2 or 3 times a year.  The only symptoms endorsed were anxiety and chronic sleep impairment.  He lost interest in some things but also developed new interests.  The Veteran related better to people his age, but in general he had no problems dealing with others and tried to be less emotional and more mellow.  Factors that minimize his symptoms for PTSD include a number of social and other activities, indicating that he lacks the feeling of detachment from others and has offset the loss of interest in some things by developing other interests.  His GAF score was 65.  See VA Examination received December 5, 2010.

March and April 2013 mental health records did not indicate the Veteran endorsed any symptoms.  He was appropriately dressed and his hygiene was adequate.  He was polite, talkative, without perceptual disturbance or suicidal ideation, and his judgment was intact.  A GAF score of 55 was assigned.  See page 3 of CAPRI records received in Virtual VA April 16, 2013.

In May 2014, the Veteran was seen due to complaints of stress.  He was refusing any psychiatric medications, stating he was doing well and wanted to "research" the medication.  He reported being without psychotropic medication for a while and he was functioning well.  He also reported he had PTSD counseling in the past but was not interested in it at the present time.  The Veteran had been having financial issues and felt that people took advantage of him and that everyone felt they could take his money.  He was afraid he might lash out and end up hurting someone if he didn't get help.  He reported depression and anxiety, and denied suicidal ideations.  See pages 170 and 177 of CAPRI records received in Virtual VA on April 7, 2015.

Thus, not only has the severity of symptoms appeared to have improved, but the frequency as well.  The Veteran indicated he was doing well without medication and was no longer endorsing some of the symptoms previously noted.  He was also getting along better with others and remained social and active.  Accordingly, a preponderance of the evidence is against a rating in excess of 30 percent beginning December 5, 2012 and to this extent the claim is denied.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a prostate disorder is denied.

The petition to reopen the claim for service connection for a low back disorder is denied.

An initial 50 percent rating for PTSD is granted prior to December 5, 2012, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 30 percent for PTSD beginning on December 5, 2012 is denied.


REMAND

The Veteran contends he had disabilities involving headaches and kidneys due to exposure to trichloroethylene in service.  Medical treatment records indicate he had chronic headaches and kidney stones.

Medical treatise information he submitted on trichloroethylene indicates that it may cause headaches and kidney problems.  See Web/HTML Documents received September 27, 2012.

The Veteran has made statements to the effect that the anxiety associated with his PTSD causes his headaches.  To date, he has not been afforded a VA examination to determine whether these disabilities are directly related to service or, alternately, in the case of headaches if they are secondary to his PTSD.  As the record suggests the need for additional development, the Veteran should be given appropriate examinations and opinions should be obtained.

Steps should also be taken to determine if trichloroethylene (TCE) was used at Eielson AFB during the period in which the Veteran served there or in his duties as a missile crewman.

Accordingly, the case is REMANDED for the following action:

1.  In connection with the claim for service connection for headaches, provide the Veteran with VCAA notice of evidence needed to support a claim for secondary service connection.

2.  Undertake appropriate development to determine if trichloroethylene was used at Eielson AFB during the period in which the Veteran served there or in his duties as a missile crewman.

3.  Following completion of the above, arrange for appropriate examination(s) to determine the likely etiology of the Veteran's chronic headaches and kidney disorder.  The examiner(s) must review the VBMS claims file and Virtual VA, and should note that review in the report.  All necessary tests and studies should be conducted.  

a) Regarding headaches, the examiner should take a detailed history from the Veteran regarding the onset of his headaches and the Veteran should be asked to explain the manner in which he was exposed to trichloroethylene in service

* Based on a review of the lay and medical evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that his chronic headaches were incurred during or are otherwise related to active service, to include the alleged exposure to trichloroethylene in service.

* If it determined the headaches are not related to service, the examiner should opine whether the chronic headaches were at least as likely as not caused or aggravated (meaning permanently worsened beyond normal progression) by his PTSD symptoms.

b) Regarding the Veteran's kidneys, the examiner should take a detailed history from the Veteran regarding the onset of kidney problems and the Veteran should be asked to explain the manner in which he was exposed to trichloroethylene in service.

* Based on a review of the lay and medical evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that his kidney disorder was incurred during or is otherwise related to active service, to include the alleged exposure to trichloroethylene in service.

c) The examiner(s) must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.   The examiner is also advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the examiner(s) rejects the Veteran's reports, the examiner should provide a rationale for doing so.

d) If the examiner(s) cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


